NOT FOR PUBLICATION WITHOUT THE
                   APPROVAL OF THE APPELLATE DIVISION
  This opinion shall not "constitute precedent or be binding upon any court."
   Although it is posted on the internet, this opinion is binding only on the
      parties in the case and its use in other cases is limited. R.1:36-3.



                                    SUPERIOR COURT OF NEW JERSEY
                                    APPELLATE DIVISION
                                    DOCKET NO. A-1256-15T3

SHAQUANNA ROBINSON, on behalf
of herself and those similarly
situated,

           Plaintiff-Respondent,

     v.

J & C AUTO OUTLET, LLC, and JORGE
CABAN,

          Defendants-Appellants.
_______________________________________________________

           Submitted May 23, 2017 – Decided June 9, 2017

           Before Judges Fisher and Vernoia.

           On appeal from the Superior Court of New
           Jersey, Law Division, Middlesex County, Docket
           No. L-1961-13.

           Kollar Law, LLC, attorneys for              appellants
           (David M. Koller, on the brief).

           Respondent has not filed a brief.

PER CURIAM

     Plaintiff Shaquanna Robinson commenced this action against

defendant J&C Auto Outlet, LLC, and its manager, defendant Jorge

Caban. Plaintiff claimed, on her own behalf, that defendants
misrepresented the condition of a vehicle she purchased. She also

asserted – on behalf of herself and a class of others similarly

situated – that an unexplained $199 documentary fee was improperly

charged.

     On February 20, 2015, a judge granted partial summary judgment

against J&C only, finding the imposition of the $199 fee violated

the New Jersey Consumer Fraud Act (CFA), N.J.S.A. 56:8-1 to -20,

the New Jersey Motor Vehicle Sales Practices Regulations, N.J.S.A.

13:45A-26B.3, and the Truth in Consumer Contract, Warranty and

Notice Act, N.J.S.A. 56:12-15. This order, however, did not resolve

plaintiff's claim against Caban regarding the $199 fee or the

claim   against   both   defendants   regarding   the   vehicle   sale   to

plaintiff.

     The trial judge conducted a two-day, non-jury trial in July

2015, rendered an oral opinion on September 24, 2015, and entered

judgment on October 9, 2015. The judge found J&C and Caban jointly

and severally liable on plaintiff's claim of misrepresentation

with regard to the vehicle's condition and awarded compensatory

damages, which were trebled. The judge also imposed personal

liability on Caban for the damages suffered by the class members.




                                      2                           A-1256-15T3
     Defendants   appeal,1   arguing    the   judge's   findings   do   not

support the imposition of individual liability on Caban for the

class action damages. We find insufficient merit in defendants'

arguments to warrant discussion in a written opinion, R. 2:11-

3(e)(1)(E), and add only the following brief comments.

     The judge made thorough findings regarding the condition of

the vehicle and in support of his determination that the CFA was

violated by both J&C and Caban with regard to the transaction. The

judge found Caban's attempt to refute plaintiff's proofs regarding

the vehicle's condition lacked credibility. These findings are

fully supported by the evidence and entitled to our deference.

Rova Farms Resort, Inc. v. Inv'rs Ins. Co. of Am., 65 N.J. 474,

483-84 (1974). Indeed, those rulings have not been challenged on

appeal. The appeal instead focuses on the judge's imposition of

personal liability on Caban for the regulatory violation regarding

the $199 fee.

     Defendants' claim that the judge's findings are inadequate

regarding   Caban's   liability   for   the   regulatory   violation    are

largely fueled by the judge's initial omission of this issue in



1
  The notice of appeal was filed prior to finality being achieved
in the trial court. The October 9, 2015 judgment left unquantified
the attorney's fees to which plaintiff was entitled. An order that
presumably resolved all remaining issues was entered on January
22, 2016; plaintiff has not sought review of that order.

                                   3                               A-1256-15T3
his oral opinion. After the judge explained why he held Caban

personally liable for the fraudulent sale of the vehicle, questions

arose about the manner and method for quantifying, at a later

date, plaintiff's claim for attorney's fees. After that, as the

judge was concluding the proceeding, defense counsel inquired

about Caban's personal liability on the class action claims:

           MR. KOLLER: Are you deciding, or have you
           decided on the individual liability of the
           class claim?

           THE COURT: It would be the exact same thing,
           because Mr. Caban is the only person who
           operated this company. His testimony was he
           was . . . solely responsible for making all
           the decisions and supervising the employees,
           and . . . deciding how much to charge for
           anything.

     The judge's reference to his findings on this point being

"the exact same thing," invoked his earlier determination holding

Caban   personally   liable   for   the   damages   resulting   from   the

misrepresentation of the vehicle's condition. In those earlier

findings, the judge found Caban to be "the manager" of J&C even

though Caban's fiancé "is the owner of" J&C. He determined, from

Caban's own testimony, that Caban "ran the company," it was "his

company," and he was "the person who handled all day[-]to[-]day

business activities." So viewed, we are satisfied the judge's

findings that Caban solely managed and operated J&C are more than



                                    4                             A-1256-15T3
sufficient to support the imposition of personal liability on all

aspects of the class and plaintiff's claims.

     We lastly observe that we agree with defendants in one respect

worth noting: a determination of personal liability in this or

other similar settings may often vary on the particulars of the

consumer fraud asserted. That is, a salesman's misrepresentation

about a vehicle's condition might generate personal liability for

damages   resulting   therefrom     but   might    not   generate     personal

liability   regarding     the   billing   department's    inclusion     of    an

improper or unexplained fee. In short, those two wrongful events

may arise separately and may often be produced by the conduct of

different individuals each of whom should not be held personally

responsible   for   the   conduct   of    the   other.   There   is   no   such

distinction to be drawn here because, as the judge found, Caban

made all the decisions and operated all facets of the company. He

was the salesman who misrepresented the vehicle's condition to

plaintiff and he was the manager who decided to include the

unexplained $199 documentary fee.

     Affirmed.




                                     5                                 A-1256-15T3